Citation Nr: 0425495	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 7, 1997, for 
the assignment of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran served on active duty from June 1968 to March 
1972.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issue of an earlier effective date for service connection 
for post traumatic stress disorder is addressed in the REMAND 
portion of the decision and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1982 decision, the Board denied entitlement 
to service connection for a psychiatric disorder and an 
increased rating for a service-connected right shoulder 
disability.  That decision is final.  

2.  In a December 1991 rating decision, the RO awarded a 30 
percent disability rating for the right shoulder disability, 
effective September 23 1991.  The RO notified the veteran of 
the December 1991 rating decision and he did not appeal; 
therefore, that decision is final.  

3.  There is no formal claim or written intent to file a 
claim for a TDIU prior to May 7, 1997.  

4.  The evidence of record does not demonstrate that the 
veteran could not secure or follow a substantially gainful 
occupation based on his service-connected disabilities prior 
to May 7, 1997.  




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
May 7, 1997 for the assignment of a TDIU are not met.  
38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits and that the VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
provided the veteran the VCAA notifications requirements in 
June 2003.  Although this VCAA notice was not issued to the 
veteran prior to the initial unfavorable decision in November 
2001, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice on the issue of an 
earlier effective date did not result in prejudicial error in 
this case.  

The RO notified the veteran of why the proper effective date 
for a TDIU in this case was no earlier than May 7, 1997 in 
the November 2001 rating decision.  The RO notified the 
veteran of the evidence and information necessary to 
substantiate a claim for an earlier effective date in the 
June 2003 notification letter.  Additionally, the RO notified 
veteran the reasons why he was not entitled to an earlier 
effective date in the March 2003 and August 2003 supplemental 
statements of the case.  The RO provided the veteran the laws 
and regulations pertaining to entitlement to the benefit 
sought, and included a detailed explanation as to why the 
veteran had no entitlement under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  In the 
present case, the evidence includes the post-service VA 
medical treatment records, VA compensation examination 
reports and private medical opinions.  The veteran has not 
identified records that were in the possession of the VA or 
other federal agency prior to May 1997.  There are no 
additional medical treatment records that are necessary to 
proceed to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Earlier Effective Date

The veteran seeks an earlier effective date for the award of 
a TDIU.  His only contention is that he thinks the effective 
date for this award should be in 1993.  He argues that in 
1993 he had been diagnosed with depression, which has now 
been linked to post traumatic stress disorder.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The veteran filed an original application for service 
connection for residuals of a right shoulder injury in July 
1973.  

Based on the service medical records and a September 1973 VA 
examination, the RO granted service connection for recurrent 
dislocation of the right shoulder in a September 1973 rating 
decision.  The RO assigned a zero percent disability rating, 
effective July 30, 1973.  The veteran filed a notice of 
disagreement in October 1973.  The RO also issued the veteran 
a statement of the case with a VA Form 1-9, Appeal to the 
Board, with instructions for its completion and submission.  
The RO notified him that if he did not submit the form within 
60 days the appeal would be closed.  However, the veteran did 
not perfect his appeal with submission of a substantive 
appeal.  38 C.F.R. § 20.302(b) (2003).  Therefore, the 
September 1973 decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.302(a) (2003).  

The veteran filed a claim for an increased rating for his 
service-connected right shoulder disability in June 1978.  

In an April 1979 rating decision, the RO assigned a 20 
percent disability rating, effective June 26, 1978.  The 
veteran did not submit a notice of disagreement on this issue 
within one year of the date of notice of the notification 
letter.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. 
§ 20.302(a) (2003).  That decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.302(a) (2003).  
Instead, he filed another claim for increase in August 1979.  
He also filed a claim for service connection for a nervous 
condition on November 28, 1979.  

In a rating decision dated on November 29, 1979, the RO 
denied his claim for an increased disability rating.  In a 
December 1979 rating decision, the RO denied service 
connection for a nervous condition.  The RO notified the 
veteran of these decisions in two separation notification 
letters dated in December 1979.  Each letter was sent to a 
different address.  The denial of service connection for a 
nervous condition appears to have been sent to the last 
address that the veteran provided.  The veteran filed a 
statement in January 1980, in which, he stated he was unaware 
that any action had been taken on his claims.  He also filed 
a claim for service connection for a rash.  The RO denied 
that claim later that month.  

In June 1981, the veteran filed a claim for increase in his 
service-connected right shoulder disability and a claim for 
service connection for a nervous condition.  

In September 1981 rating decision, the RO denied service 
connection for a nervous condition and a rash and entitlement 
to an increased disability rating for his service-connected 
right shoulder disability.  The veteran perfected an appeal 
of these issues to the Board.  

In a November 1982 decision, the Board denied entitlement to 
service connection for a psychiatric disorder and an 
increased rating for a service-connected right shoulder 
disability.  That determination is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  

In January 1989, the veteran filed a claim for increase in 
his service-connected right shoulder disability and a claim 
for service connection for a nervous condition.  

The veteran submitted medical evidence in support of his 
claim.  This includes an April 1990 evaluation for purposes 
of the veteran's employment with the United States Postal 
Service.  The physician noted a prior medical history, which 
includes a post-service left shoulder dislocation in 1981.  
The assessment was bilateral shoulder instability, 
anteriorly, and bilateral degenerative joint disease of the 
shoulders.  There are also two statements from a treating 
physician, which are dated in July 1990 and February 1991.  
These are also directed to the United States Postal Service.  
In the July 1990 the physician stated that the veteran had 
multiple injuries to the shoulders that had rendered him 
almost totally disabled.  He stated it is unquestionable that 
the veteran had bilateral shoulder syndrome that was chronic 
and progressive in nature and as a result he would be totally 
and permanently disabled.  In February 1991 the physician 
stated that due to the veteran's multiple injuries and 
medical problems he was now permanently and totally disabled 
from any type of meaningful employment.  

The veteran filed a statement on September 1991, in which, he 
related ongoing problems with his shoulders since separation 
from active service.  He stated that his treating physician 
had told him he was totally and permanently disabled as a 
result.  

The veteran underwent a VA orthopedic examination in November 
1991.  The diagnosis was postoperative right shoulder and a 
history of recurrent dislocations of both shoulders.  

In a December 1991 rating decision, the RO assigned a 30 
percent disability rating, effective September 23, 1991.  The 
RO notified him of that decision by letter dated December 24, 
1991.  The veteran did not submit a notice of disagreement on 
this issue within one year of the date of notice of the 
notification letter.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).  That decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.302(a).  

In February 1996, the veteran filed a claim for increase in 
his service-connected right shoulder disability.  

By letter dated March 18, 1996, the RO requested the veteran 
to provide evidence in support of his claim or to identify 
where he had recently been treated at a VA medical facility.  
The RO notified him that, if the evidence was not received 
within one year and the benefit is later established, he 
would only be paid from the date the VA received the 
evidence.  The veteran did not respond.  

On May 7, 1997, the veteran filed a claim for depression 
secondary to his service-connected right shoulder condition.  
He included several VA outpatient treatment records dated 
from February 1997 to April 1997.  They show the veteran was 
seen for depression and prescribed medication.  The VA 
physician noted that he been medically retired from the 
United States Postal Service because of bilateral shoulder 
pain due to previous dislocations.  

The veteran underwent a VA mental disorders examination in 
August 1997.  The diagnosis was mild major depression and 
chronic substance abuse.  The VA physician provided a Global 
Assessment of Functioning score of 70.  

In a September 1997 rating decision, the RO denied an 
increased rating for his service-connected right shoulder 
disability.  The RO notified him of that decision by letter 
dated October 2, 1997.  He did not submit a notice of 
disagreement on this issue within one year of the date of 
notice of the notification letter.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302(a).  That decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302(a).  

In a November 2001 rating decision, the RO granted service 
connection for posttraumatic stress disorder.  The RO 
assigned a 50 percent disability rating, effective May 7, 
1997.  The RO also granted a TDIU, effective May 7, 1997.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2003).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2003). 

In this case, the veteran failed to appeal the December 1991 
rating decision, in which, the RO assigned a 30 percent 
disability rating, effective September 23, 1991.  The RO 
notified him of that decision by letter dated December 24, 
1991.  The veteran did not submit a notice of disagreement on 
this issue within one year of the date of notice of the 
notification letter.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).  That decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.302(a).  The right shoulder disability was his 
only service-connected disability at that time.  
Consequently, he would not be entitled to a higher disability 
rating prior to the date of the September 1991 claim for a 
higher rating.  

However, upon review of his September 1991 claim, the Board 
noted the veteran's statement that his treating physician had 
told him he was totally and permanently disabled as a result.  
While the RO did not explicitly deny a claim for a TDIU in 
the December 1991 rating decision, the fact that the RO 
limited his service-connected disability rating to 30 percent 
implicitly recognizes the fact that he was entitled to no 
greater benefit than that rating.  

However, even if the RO's failure to specifically address a 
claim for a TDIU at that time resulted in a pending claim for 
a TDIU, the veteran would still not be entitled to an earlier 
effective date.  

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

At the time of December 1991 rating decision, the veteran was 
only in receipt of a 20 percent rating for his service-
connected shoulder disability.  The net effect of that rating 
decision was a 30 percent disability rating, effective 
September 23, 1991.  Therefore, the veteran did not meet the 
scheduler requirements for a TDIU at that time or prior to 
the May 7, 1997 effective date assigned for his TDIU.  

Moreover, he would not have been entitlement to a TDIU on an 
extraschedular basis at that time.  The April 1990 evaluation 
for purposes of the veteran's employment with the United 
States Postal Service resulted in an assessment of bilateral 
shoulder instability, anteriorly, and bilateral degenerative 
joint disease of the shoulders.  The two statements from a 
treating physician contained competent medical opinions that 
the veteran's multiple injuries to the shoulders was chronic 
and progressive in nature and rendered him permanently and 
totally disabled from any type of meaningful employment.  

While these statements indicate that the veteran was unable 
to secure or follow a substantially gainful occupation, they 
were based, in part, on the disability due to recurrent left 
shoulder dislocations.  The veteran was not then and is not 
now service-connected for a left shoulder disability.  In 
fact, at the time of the April 1990 evaluation the veteran 
reported that he had sustained the left shoulder dislocation 
in 1981 injury.  Consequently, these medical opinions do not 
establish entitlement to a TDIU prior to the May 7, 1997 
effective date.  

Although the veteran filed a claim in February 1996, this was 
not a claim for a TDIU.  This was a claim for an increased 
rating for service-connected right shoulder disability.  The 
veteran did not respond to the March 18, 1996 letter 
requesting him to either provide evidence in support of his 
claim or to identify where he had recently been treated at a 
VA medical facility.  The RO specifically notified him that 
he would only be paid from the date the VA received the 
evidence if the evidence was not received within one year and 
the benefit is later established.  In any event, for the 
reasons already provided above, the evidence did not 
establish entitlement to a TDIU at the time or in the one-
year period prior to February 1996.  

Upon review, the Board finds that the veteran did not file a 
claim for a TDIU or submit or identify VA hospitalization or 
other medical records indicating he was unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability subsequent to the September 1991 
claim and prior to filing his May 7, 1997 claim for increase.  
He also did not submit any communication or action indicating 
intent to apply for a TDIU subsequent to September 1991 and 
prior to May 7, 1997.  The Board finds that he did not file 
an informal claim for a TDIU prior to May 7, 1997.  38 C.F.R. 
§§ 3.155, 3.157 (2003).  Accordingly, the effective date of 
the TDIU cannot be earlier than May 7, 1997, on the basis of 
the date of the claim.  

Moreover, the evidence does not establish that a TDIU was 
factually ascertainable within the one-year period prior to 
receipt of the claim for increase in May 5, 1997.  The VA 
outpatient treatment records dated from February 1997 to 
April 1997 show the veteran was seen for depression and 
prescribed medication.  He was not then and is not now 
service-connected for depression.  Although the VA physician 
noted that he been medically retired from the United States 
Postal Service because of bilateral shoulder pain due to 
previous dislocations, the veteran is not service-connected 
for left shoulder disability.  Consequently, even this 
medical history would not have established that the veteran 
was unable to secure or follow a substantially gainful 
occupation solely due to his right shoulder disability at 
that time.  Thus, the Board concludes that, based on the 
evidence of record, an effective date for a TDIU prior to May 
5, 1997 is not warranted.  


ORDER

An effective date prior to May 7, 1997, for the assignment of 
a TDIU is denied.  


REMAND

In a November 2001 rating decision, the RO granted service 
connection for posttraumatic stress disorder.  The RO 
assigned a 50 percent disability rating, effective May 7, 
1997.  

In October 2002, the veteran filed a notice of disagreement 
with the effective date for the grant of service connection.  
Since a notice of disagreement has been submitted with 
respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  When 
a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The VBA AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to an earlier effective date 
for service connection for post traumatic 
stress disorder.  The VBA AMC should 
advise the veteran of the need to timely 
file a substantive appeal to perfect 
appellate review.

2.  Should this veteran file a timely 
substantive appeal the VBA AMC will 
readjudicate the issue based on the 
evidence already of record and any other 
development that is deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  Should the 
claimed benefit be denied, the VBA AMC 
will issue a supplemental statement of 
the case and the case returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



